Citation Nr: 1045737	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-04 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1953 to February 
1957.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 decision of the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for bilateral hearing loss and 
assigned a 0 percent rating for that disability from August 24, 
2006.  The Veteran disagreed with the disability rating assigned 
and perfected an appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Authorized VA testing revealed hearing loss no worse than Level 
IV in the right ear and Level II in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

The Veteran was provided VCAA notice in September 2006 and 
October 2007 letters.  The September 2006 letter advised the 
Veteran of what information and evidence was needed to 
substantiate the underlying claim for service connection, and the 
October 2007 letter advised the Veteran of what information and 
evidence is needed to substantiate a claim for a higher rating.  
Both letters advised the Veteran of what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA, and of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability and the effect that the disability has on his 
employment.  Both letters further advised the Veteran of how 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  The claim was last readjudicated 
in January 2008.

In any event, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for bilateral 
hearing loss.  In Dingess, the United States Court of Appeals for 
Veterans Claims (Court) held that in cases in which service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 
3.159(b)(3)(i) (2010).  Thus, because the notice that was 
provided before service connection was granted was sufficient, 
VA's duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party 
appeals from an original assignment of a disability rating, the 
claim is classified as an original claim, rather than as one for 
an increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability rating 
for a service-connected disability fall under the category of 
"original claims").

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA examination reports, and private treatment 
records.  

In the informal hearing presentation, the Veteran's 
representative noted that a report from a private audiologist, 
V.C., was returned to the Veteran by VA.  The representative 
could not find the report in the claims file.  This report is in 
the claims file and was considered by both the RO and the Board.  
The Veteran's representative also indicated that based on an 
October 2007 letter from the Veteran (in which he submitted the 
private audiologist's report noted above) the Veteran was 
reporting that his hearing had worsened since his VA examination.  
The statement by the Veteran refers to the private audiologist's 
findings showing a slight increase in hearing loss.  These 
findings were made prior to the VA examination report, and the 
Veteran has not reported a worsening in his hearing since his VA 
examination.  There is also no objective evidence indicating any 
worsening of the Veteran's hearing; therefore, an additional VA 
examination is not necessary at this time.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument and presenting for a 
VA examination.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notices is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.

The Veteran contends that he is entitled to an initial 
compensable disability rating for bilateral hearing loss because 
the condition negatively affects his family life, social life, 
and quality of life in general.  He stated that the effects of 
his hearing loss warrant compensation.  Such disability has been 
rated as 0 percent disabling under 38 C.F.R. § 4.85, Diagnostic 
Code 6100, effective August 24, 2006.

Evaluations of bilateral defective hearing range from non-
compensable to 100 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level measured by pure tone audiometry tests in the frequencies 
of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the schedule establishes 11 auditory 
hearing acuity levels designated from Level I for essentially 
normal hearing acuity through Level XI for profound deafness.  
38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 
(2010).  Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure 
tone threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that 
situation, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIA, whichever results in the higher numeral.  38 C.F.R. § 
4.86(a) (2010).  Further, when the average pure tone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman numeral.  
Each ear will be considered separately.  38 C.F.R. § 4.86(b) 
(2010).  

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran submitted June 2006 audiological evaluation results 
in graph format from a private audiologist, which was not 
interpreted.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and 84 percent in the left 
ear.  It is unclear if the audiologist used the Maryland CNC word 
list.  See 38 C.F.R. § 4.85 (noting that an examination for 
hearing impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test).  The audiologist stated the results showed a bilateral 
sensorineural hearing loss which was symmetric in nature, sloping 
from mild to severe bilaterally.  

An April 2007 authorized VA audiological evaluation shows pure 
tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
RIGHT
55
60
60
65
LEFT
50
60
60
60

The average puretone thresholds were 60 decibels in the right ear 
and 58 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in each ear.  The 
audiologist stated the results showed a moderate to severe 
bilateral sensorineural hearing loss.  

Applying the results from the April 2007 VA examination to Table 
VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss 
in the right ear and Level II hearing loss in the left ear.  The 
findings on this examination warrant consideration under 38 
C.F.R. § 4.86(a) for the right ear only.  Applying the results to 
Table VIA in 38 C.F.R. § 4.85 yields a finding of Level IV 
hearing loss in the right ear.  Where hearing loss is at Level IV 
in one ear and Level II in the other, a 0 percent rating is 
assigned under Table VII.  38 C.F.R. § 4.85 (2010).  

The VA examination was conducted in accordance with 38 C.F.R. § 
4.85(a) and is highly probative.  The Board acknowledges that in 
Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the 
United States Court of Appeals for Veterans Claims (Court), noted 
that VA had revised its hearing examination worksheets to include 
the effect of the veteran's hearing loss disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't of 
Veterans Affairs Veterans Apr. 24, 2007).  In this case the VA 
examination was conducted prior to the revision of the VA 
examination worksheets.  Moreover, the Veteran submitted his own 
statements and one from his wife describing the functional 
effects of his hearing loss on his daily life.  The Veteran's 
wife indicated that she has to scream at him in order to be heard 
and that he hears things incorrectly much of the time, which 
leads to many squabbles between the two of them.  Thus, to the 
extent that the holding in Martinak is applicable to VA 
examinations conducted prior to April 24, 2007, the Veteran has 
provided the pertinent information and there is no prejudice in 
deciding the claim.  See Martinak, supra (even if an 
audiologist's description of the functional effects of the 
veteran's hearing disability was somehow defective, the veteran 
bears the burden of demonstrating any prejudice caused by a 
deficiency in the examination).  

The 2006 private audiological test was not interpreted and may 
not conform to 38 C.F.R. § 4.85(a); thus, it is of little 
probative value.  However, even assuming it conforms to those 
requirements, it appears that the findings on such examination 
would not warrant a higher evaluation.  In this regard, the 
puretone thresholds appear to be 50 decibels at 1000 Hertz, and 
65 decibels at 2000 through 4000 Hertz in the right ear.  In the 
left ear, puretone thresholds appear to be 50 decibels at 1000 
Hertz, 60 decibels at 2000 and 3000 Hertz, and 65 decibels at 
4000 Hertz.  The average puretone threshold would be 61 decibels 
in the right ear and 59 decibels in the left ear.  Those results 
and the speech recognition scores of 88 percent on the right and 
84 percent on the left, yield a finding of Level III hearing loss 
both ears under Table VI in 38 C.F.R. § 4.85 yields ear.  Where 
hearing loss is at Level III in both ears, a 0 percent rating is 
assigned under Table VII.  38 C.F.R. § 4.85 (2010).  The findings 
on this examination would not warrant consideration under 38 
C.F.R. § 4.86.  

The Board sympathizes with the Veteran's complaints regarding the 
functional impact of his hearing loss on his daily life, but the 
assignment of disability ratings for hearing impairment is 
derived from a mechanical formula based on levels of pure tone 
threshold average and speech discrimination.  The findings on the 
examinations are more probative than the lay contentions as to 
the extent of hearing loss.

In summary, the most probative medical evidence of record fails 
to demonstrate that an initial compensable rating is warranted 
for the Veteran's service-connected bilateral hearing loss at any 
point during the course of the claim.  Accordingly, the Board 
finds that the currently assigned 0 percent evaluation is 
appropriate for the entire period.  

The Board has also considered whether the Veteran's bilateral 
hearing loss presents an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of extra-schedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996).  In this case there are no 
exceptional or unusual factors with regard to the Veteran's 
bilateral hearing loss.  The threshold factor for extra-schedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluation for that service-connected disability is 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology, and provide 
for consideration of greater disability and symptoms than 
currently shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extra-schedular 
consideration is not warranted.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


